                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        FINJAN, INC.,                                     Case No. 17-cv-00072-BLF (SVK)
                                   8                      Plaintiff,
                                                                                              FURTHER ORDER ON JOINT
                                   9               v.                                         DISCOVERY LETTER BRIEF RE
                                                                                              DEPOSITION AND DOCUMENT
                                  10        CISCO SYSTEMS INC.,                               PRODUCTION BY DANIEL CHINN
                                  11                      Defendant.                          Dkt. No. 160
                                  12
Northern District of California
 United States District Court




                                  13            On January 18, 2019, the parties filed a joint discovery letter brief regarding Cisco’s

                                  14   request to depose and obtain documents from Daniel Chinn, a director of Plaintiff Finjan who

                                  15   resides in Israel. ECF 160. The Court held a telephonic hearing on January 24, 2019. On the

                                  16   same day, the Court issued an order regarding Cisco’s request to obtain documents from

                                  17   Mr. Chinn. ECF 169. In that order, the Court stated that it was taking Cisco’s request to depose

                                  18   Mr. Chinn under submission. Id. Based on the parties’ submission, arguments at the hearing, case

                                  19   file, and relevant law, the Court now ORDERS that Mr. Chinn be made available for deposition in

                                  20   this district by the close of fact discovery for the reasons discussed and on the conditions set forth

                                  21   in this order.

                                  22   I.       Discussion
                                                In general, a corporate plaintiff is required to produce for deposition any “officer, director,
                                  23
                                       or managing agent” named in a deposition notice; a subpoena is not required. See Fed. R. Civ. P.
                                  24
                                       30(b)(1); In re Lithium Ion Batteries Antitrust Lit., No. 13-md-02420-YGR (DMR), 2016 WL
                                  25
                                       1161575, at *3 (N.D. Cal. Mar. 24, 2016); Schwarzer, Tashima & Wagstaffe, California Practice
                                  26
                                       Guide: Fed. Civil Procedure Before Trial, § 11:1419 (Mar. 2018 rev.)) (“if the corporation is a
                                  27
                                       party, the notice compels it to produce any ‘officer, director or managing agent’ named in the
                                  28
                                   1   deposition notice. It is not necessary to subpoena such individual. The corporation risks

                                   2   sanctions—including default or dismissal—if the designated individual fails to appear.”).

                                   3          However, in light of the “potential for abuse or harassment” of high-level executives,

                                   4   courts have discretion to disallow or limit a so-called “apex deposition” where the discovery

                                   5   sought “can be obtained from some other source that is more convenient, less burdensome, or less

                                   6   expensive.” Apple Inc. v. Samsung Elecs. Co., Ltd., 282 F.R.D. 259, 263 (N.D. Cal. 2012)

                                   7   (internal quotation marks and citations omitted). Factors considered in determining whether to

                                   8   allow an apex deposition include (1) whether the deponent has unique first-hand, non-repetitive

                                   9   knowledge of the facts at issue in the case and (2) whether the party seeking the deposition has
                                       exhausted other less intrusive discovery methods. Id. However, the party seeking to prevent an
                                  10
                                       apex deposition bears a “heavy burden,” and such depositions will be prohibited only in
                                  11
                                       “extraordinary circumstances.” Id. (internal quotation marks and citations omitted). “When a
                                  12
Northern District of California
 United States District Court




                                       witness has personal knowledge of facts relevant to the lawsuit, even a corporate president or CEO
                                  13
                                       is subject to deposition.” Id. (internal quotation marks and citations omitted).
                                  14
                                              The Court finds that the relevant factors favor allowing the deposition of Mr. Chinn.
                                  15
                                       Plaintiff Finjan accuses Cisco of willful infringement based on the relationship between the two
                                  16
                                       companies over a significant period of time (2004-2014). ECF 55 (Second Amended Complaint),
                                  17
                                       ¶¶ 46-53. Mr. Chinn played a major role at Finjan during that time period. He has been a director
                                  18
                                       of Finjan since 2007, and from 2010 until 2014, he served as Finjan’s CEO. Most significantly,
                                  19
                                       for several years Mr. Chinn was not only Cisco’s primary point of contact at Finjan, he was the
                                  20
                                       only point of direct contact. In a deposition taken in another action, Mr. Chinn testified that he
                                  21
                                       was a key participant to discussions with Cisco and had a “longstanding relationship with Cisco.”
                                  22
                                       See ECF 160 at 1. Because of Mr. Chinn’s unique role, any other witness Finjan might designate
                                  23
                                       concerning the relationship it had with Cisco during much of the alleged willfulness period would
                                  24
                                       be able to provide only second-hand information. Accordingly, because Mr. Chinn has unique,
                                  25
                                       first-hand information relevant to the issues in this case that cannot be obtained through less
                                  26
                                       intrusive discovery methods, the Court will allow Cisco to depose Mr. Chinn.
                                  27
                                              Mr. Chinn must be made available for deposition in this district. Although Mr. Chinn
                                  28
                                                                                         2
                                   1   resides in Israel, Finjan chose to file suit in this district. The general rule is that the plaintiff must

                                   2   produce its witnesses in the district in which it filed the action. Perdana Capital Inc. v. Chowdry,

                                   3   No. C 09-1479 RS (JL), 2010 WL 11475933, at *3 (N.D. Cal. Sep. 2, 2010). Finjan has not

                                   4   demonstrated any reason to depart from the general rule in this case.

                                   5   II.     CONCLUSION

                                   6           For the reasons discussed above, Finjan must make Mr. Chinn available for deposition in

                                   7   this district. The deposition must be completed by the close of fact discovery on April 18, 2019.

                                   8           SO ORDERED.

                                   9   Dated: January 31, 2019

                                  10

                                  11
                                                                                                        SUSAN VAN KEULEN
                                  12                                                                    United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            3
